DISMISS and Opinion Filed March 14, 2019




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                       No. 05-19-00132-CV

                BIJAL MODI, M.D. AND TEXAS ONCOLOGY, P.A., Appellants
                                        V.
              MICHAEL L. CHAUVENET AND MARY ANN BRANHAM, Appellees

                                On Appeal from the 192nd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-18-08188

                                          MEMORANDUM OPINION
                                   Before Justices Whitehill, Molberg, and Reichek
                                             Opinion by Justice Reichek
          Before the Court is appellants’ unopposed motion to dismiss this appeal.1 Appellants have

informed the Court that the parties have settled their differences. Accordingly, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                                        /Amanda L. Reichek/
                                                                        AMANDA L. REICHEK
                                                                        JUSTICE


190132F.P05



     1
       By order issued on March 11, 2019, this Court granted the motion to dismiss filed by former appellants Costco Wholesale Corporation and
D.A. Vinson, R.Ph. and dismissed them as parties to this appeal.
                                        S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 BIJAL MODI, M.D. AND TEXAS                         On Appeal from the 192nd Judicial District
 ONCOLOGY, P.A., Appellants                         Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-18-08188.
 No. 05-19-00132-CV         V.                      Opinion delivered by Justice Reichek.
                                                    Justices Whitehill and Molberg
 MICHAEL L. CHAUVENET AND                           participating.
 MARY ANN BRANHAM, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Costs of this appeal are assessed as set forth in the parties’ settlement agreement.


Judgment entered March 14, 2019




                                              –2–